UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RADCLIFFE BANCROFT LEWIS )
Plaintiff,
v; Civil Case No. 16-02510 (RJL)
DISTRICT OF COLUMBIA COURTS,
et al. ) - I i eS t
Defendants. AUG -5 2019

wnt. Clerk, U.S. District & Bankruptcy

MEMORANDUM OPINION Courts for the District of Columbia
(August “2,2019) [Dkt. # 1]

This matter is before me on Radcliffe Bancroft Lewis’s (“plaintiff”) complaint
(“Compl.”), ECF No. 1. Plaintiff's remaining claims are foreclosed by res judicata,
predicated on my prior ruling in this case. Therefore, the complaint will be DISMISSED.

On December 23, 2016, plaintiff, proceeding pro se, filed a complaint! and an
application to proceed in forma pauperis (“IFP”). Plaintiff initially sued five defendants,
namely, Judge Judith E. Thompson of the District of Columbia Court of Appeals, Judge

Phyllis D. Retchin of the Superior Court of the District of Columbia (“Superior Court”),

 

'On February 13, 2017, plaintiff filed a supplement (“Supp.’’) to the complaint, ECF
No. 5. This supplement primarily discusses plaintiffs frustrations regarding alleged
preferential treatment of attorneys by Congress and the Courts, as well as his distress that
attorneys have greater access to legal materials than non-attorneys. Supp. at 1-3. He also
attaches approximately 11 disparate documents regarding a D.C. Lottery ticket and varied
information regarding his efforts to pursue claims relating thereto. /d. at 4-24. It is unclear
what relevance, if any, the supplement and its attachments have to the complaint or claims

therein.
1
 

 

the District of Columbia Courts, the Metropolitan Police Department (“Metro Police”), and
Water S. Pankowski, a Metro Police officer. Compl. at caption. Plaintiff brought claims
of (1) false arrest against Officer Pankowski and the Metro Police, id. at 3; (2) treason
against Judge Retchin, id. at 3; and (3) conspiracy against the District of Columbia Courts,
id. at4. There were no facts or claims pled against Judge Thompson.

On December 23, 2016, I entered an order granting plaintiff's motion to proceed
IFP. See Ord. (D.D.C. filed Dec. 23, 2016), ECF No. 4. In that same order, I dismissed
with prejudice the claims against Judge Thompson, Judge Retchin, and the District of
Columbia Courts. /d. at 1-2. The dismissal was based on frivolity and failure to state a
claim pursuant to Fed. R. Civ. P. 8 and 28 U.S.C. §§ 1915(e)(2)(B)(i) and (ii), and judicial
immunity pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii). Jd. at 1-2. Only the false arrest
claims against Officer Pankowski and the Metro Police currently remain.

Plaintiff alleges that Officer Pankowski and the Metro Police falsely arrested him
on or about August 20, 2014? for the first time (“first arrest”), Compl. at 2, and then falsely

arrested him a second time on or about September 30, 2015 or October 1, 2015 (“second

 

* In the complaint, plaintiff states that his first arrest occurred “on or about August
20, 2018,” which is a misnomer. Plaintiff could not have been arrested on August 20,
2018, as the complaint in this matter was filed on December 23, 2016. See Compl, ECF
No. 1. Plaintiff has indicated in his previously filed litigation that he was allegedly first
falsely arrested in “August 2014.” See Lewis v. District of Columbia Police Dep’t, No. 16-
cv-02352 (RJL) (D.D.C. 2016), Original File at “Sup. Ct..Compl.,” ECF No. 3, at 111 4 2.
The public record also reflects that plaintiff was first arrested in August 2014. See United
States v. Lewis, 2014-CMD-014568 (D.C. Super. Ct. 2014) at Entry No. 1.

2

 
arrest”), id. at 2, 3, resulting in charges and unjust subsequent proceedings before the
Superior Court, id. at 1, 2,3. He seeks $467 million in damages. Id. at 4.

The public record sheds light on plaintiff's underlying criminal proceedings in
Superior Court. The record indicates that plaintiff was arrested and charged in Superior
Court with second degree theft on August 20, 2014 and was released under various
conditions. See United States v. Lewis, 2014-CMD-014568 (D.C. Super. Ct. 2014) at Entry
No. 1. After a series of various events, a ioe observation hearing was scheduled for
November 21, 2014. /d. at Entry 44. Plaintiff failed to appear for that hearing and a bench
warrant was issued. /d. at Entry Nos. 55—8. That warrant was served on October 1, 2015,
and a mental observation hearing was then held before Judge Retchin on October 7, 2015.
Id. at Entry Nos. 60-6.

Upon close review of plaintiff's complaint, it is evident that his remaining claims
are duplicative. This is the second time that plaintiff has filed false arrest claims against
Officer Pankowski and the Metro Police. These exact claims were raised and addressed
by me in Lewis v. District of Columbia Police Dep’t, No. 16-cv-02352 (RJL) (D.D.C. 2016)
(“prior matter’). The prior matter was initiated in the Superior Court for the District of
Columbia and was removed to this Court by defendants on November 30, 2016. See id. at
ECF No. 2. In the prior matter, plaintiff named Officer Pankowski and the Metro Police,

among others, as defendants. See id., Original File at “Sup. Ct. Compl.,” ECF No. 3, at
 

 

110-18.> Among other claims, plaintiff alleged false arrest, detailing the same first and
second arrests at issue in this matter. Sup. Ct. Compl. at 111, 113-14. Plaintiff specifically
alleged that [sic] “[o]n October 1, 2015, Lewis was again arrested by DISTRICT OF
COLUMBIA POLICE DEPARTMENT BADGE WALTER PANKOWSKI, BADGE
NUMBER 3132.” Jd. at 113. As part of the complaint in the prior matter, plaintiff
discussed his proceedings before Judge Retchin and other members of Superior Court,
including his forensic assessment for mental iexouleeailes and his prosecution prior to
dismissal, all of which took place subsequent to his second arrest. /d. at 113-14. He
requested $151 million in damages. /d. at 118.

In the prior matter, Officer Pankowski and the Metro Police filed a motion to
dismiss. See Mot. to Dismiss, ECF No. 4. On February 6, 2016, I dismissed the claims
against Officer Pankowski and the Metro Police. See Mem. Ord., ECF No. 13 (D.D.C.
filed Feb. 6, 2016). In the Order, I indicated that plaintiff failed to file an opposition to the
motion to dismiss, and therefore, the motion could be considered conceded. Jd. at 1.
However, based on concerns raised by our Circuit Court in Cohen v. Bd. Of Trs. Of the
Univ. of the District of Columbia, 819 F.3d 476, 482 (D.C. Cir. 2016) regarding granting

unopposed motions, I proceeded to address the merits. /d. at 1-3. I held that the Metro

 

3 The Court relies on the ECF generated page numbers for all references to the
complaint (“Sup. Ct. Compl.”’) in Lewis v. District of Columbia Police Dep’t, No. 16-cv-

02352 (RIL).
4

 
 

 

Police is not a suable entity and dismissed the claims accordingly. /d. at 2. Further, I found
that plaintiff failed to state a claim against Office Pankowski. /d. at 3.

Here, plaintiff implicitly attempts to distinguish the two matters by asserting that
the prior matter only concerned false arrest claims against Pankowski relating to the first
arrest. Compl. at 3. However, this assertion is incorrect. Plaintiff explicitly discusses the
second arrest as part of his complaint in the prior matter. Sup. Ct. Compl. at 113-14. The
prior complaint also details the same resulting proceedings before the Superior Court that
are addressed in his current complaint. Compare Sup. Ct. Compl. at 113-17, with Compl.
at 2-3.

Therefore, plaintiff's false arrest claims, and his grievances regarding the
subsequent Superior Court proceedings, were already fully adjudicated. See Mem. Ord. at
2-3. He may not attempt to relitigate them anew. See Stanton v. District of Columbia
Court of Appeals, 127 F.3d 72, 78 (D.C. Cir. 1997) (internal quotation marks omitted).
Assuming arguendo that plaintiff has raised new claims or issues regarding the second
arrest, such claims or issues would necessarily arise out of the same nucleus of facts,
namely, plaintiff's underlying Superior Court criminal matter. Compare Compl. at 1-2,
with Sup. Ct. Compl. at 111—16; see Page v. United States, 729 F.2d 818, 820 (D.C. Cir.
1984). Any supplemental information regarding his two arrests could have been presented
in the prior matter. See Drake v. Fed. Aviation Admin., 291 F.3d 59, 66 (D.C. Cir. 2002)

(quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)) (holding that a final judgment on the

 

 
 

 

merits of an action precludes the parties or their privies from relitigating claims that “were
or could have been raised in that action.”).

Plaintiff has sued the same defendants, raising identical claims and issues against
them, and he seeks the same form of relief. Compare Compl. at 2-4, with Sup. Ct. Compl.
at 111, 113-14, 118. “The doctrine of res judicata prevents repetitious litigation involving
_ the same causes of action or the same issues.” /.4.M. Nat'l Pension Fund v. Indus. Gear
Mfg. Co., 723 F.2d 944, 946 (D.C. Cir. 1983). Therefore, the holdings in the memorandum
order issued in Lewis v. District of Columbia Police Dep’t, No. 16-cv-02352 (RJL) (D.D.C.
2016) are applicable here.

The Metro Police, of course, remains an agency non suis juris. See, e.g., Nix El v.
_ Williams, 174 F. Supp. 3d 87, 93 (D.D.C. 2016); see also Hickman v. Library of Congress,
74 F. Supp. 3d 329, 331 (D.D.C. 2014). Plaintiffhas also again failed to state a claim upon
which relief may be granted against Officer Pankowski, as the facts currently asserted
against him are the same, if not less detailed, than before. Compare Compl. at 2-4, with
Sup. Ct. Compl. at 111, 113-14, 118. I have already addressed these identical facts,
arguments, claims, and issues. See Mem. Ord. at 1-3; see also Haase v. Sessions, 835 F.2d
902, 906 (D.C. Cir. 1987) (finding that decision on a Rule 12(b)(6) motion “presents a

ruling on the merits with res judicata effect’).

 
 

 

CONCLUSION
The prior adjudication of this Court bears preclusive effect and this case shall be
DISMISSED for the same reasons stated in the prior memorandum order. A separate

Order accompanies this Memorandum Opinion.

 

United States District Judge